Citation Nr: 1712028	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a bronchial condition (also claimed as asthma).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran had active military service from April 1980 to April 1984, from December 1990 to September 1991, and from September 2001 to September 2004.  She also had additional unverified service in the United States Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a November 2005 rating decision of the VA RO in St. Petersburg, Florida.  In that decision, the RO, in pertinent part, declined to reopen the Veteran's previously denied service connection claim for a bronchial condition (also claimed as asthma).

In August 2007, the Board reopened the Veteran's claim for a bronchial condition but denied the underlying claim for service connection on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2009 Joint Motion for Remand (JMR) and Court Order, the Board decision was remanded for compliance with instructions in the JMR.

In October 2009, the Board remanded the claim for additional development, to include scheduling a VA examination.  In June 2012 and again in March 2013, the Board remanded the Veteran's claim for additional development pertaining to a medical opinion request. 

In an August 2013 decision, the Board denied the Veteran's claim for service connection for a bronchial condition, to include as secondary to a service-connected disability.  The Veteran appealed this decision to the Court.  Per a June 2014 JMR and Court Order, the Board decision was remanded for compliance with instructions in the JMR.  In December 2014, the Board remanded the Veteran's claim and instructed the RO to refer the Veteran's claims file to the same VA examiner who evaluated her in April 2013 for additional clarification regarding the etiology of the Veteran's bronchial disorder.  An additional medical opinion which addressed the December 2014 remand directives and provided further clarification regarding the issue on appeal was then issued in January 2015.

In June 2015, the Board again denied this issue.  Per an August 2016 JMR and Court Order, it was noted that the Veteran agreed to abandon the portion of her claim that related to service connection for a bronchial condition on a secondary basis, but the Board's decision pertaining to direct service connection was remanded for compliance with instructions in the JMR.  In November 2016, the Board remanded this issue pertaining to direct service connection only once again in order to obtain an additional clarifying medical opinion regarding the etiology of the Veteran's bronchial disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1.  The medical evidence of record does not establish the existence of a bronchial condition (to include asthma) that is attributable to the Veteran's first two periods of active military service (April 1980 to April 1984 and December 1990 to September 1991). 

2.  There is clear and unmistakable evidence that the Veteran's bronchial condition (to include asthma) first manifested following the Veteran's second period of active military service, which concluded in September 1991, but prior to her third period of active military service, which began in September 2001. 

3.  There is clear and unmistakable evidence that the Veteran's bronchial condition (to include asthma) was not aggravated by her third period of active service.



CONCLUSION OF LAW

 The Veteran's pre-existing bronchial condition (to include asthma), was clearly and unmistakably not aggravated during a period of active military service.  38 U.S.C.A. §§ 1110 , 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (2000), in November 2000.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, and 5107 (West 2016).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159  was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56  (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request a veteran provide any evidence in his or her possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).) 

Through an October 2004 notice letter, the Veteran was notified of the information and evidence needed to substantiate her claim.  The October 2004 notice letter also satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Thereafter, in July 2006, the RO provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim in November 2005, the claim was properly re-adjudicated in subsequent supplemental statements of the case (SSOCs). See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  As such, a remand of the claim for further notification is not necessary. 

The Board also finds that the October 2004 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her claimed disability. 

Consequently, a remand of the claim on appeal for further notification of how to substantiate the claim is not necessary.  Each of the prior Board decisions on this appeal has concluded the duty to notify was satisfied, and no appellate action has suggested this was inaccurate.

There is also no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records are associated with the claims folders as are her pertinent post-service VA and private treatment records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of her claim being decided that need to be obtained.  Of note, attempts were made by the RO to obtain the Veteran's Social Security Administration (SSA) records associated with her apparent social security disability insurance (SSDI) award.  In June 2011, the RO was provided with records associated with the Veteran's application for SSA benefits, but medical treatment and examination records were reported as being unavailable.  Each of the prior Board decisions on this appeal has concluded the duty to obtain relevant records was satisfied, and no appellate action has suggested this was inaccurate.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was conducted in September 2011, and VA addendum opinions were provided in July 2012, April 2013, and January 2015.  In November 2016, the Board remanded the Veteran's claim referring it once again to the same VA examiner for an addendum opinion supported by an adequate rationale, which included specific discussion of the Veteran's service treatment records.  In December 2016, the same VA examiner who evaluated the Veteran in September 2011 and issued the July 2012, April 2013, and January 2015 opinions, provided another medical opinion addressing the questions listed in the November 2016 remand directives.  Accordingly, the requirements of the remand were ultimately accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that collectively, these medical opinions are adequate for purposes of rendering a decision in the instant appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physician reviewed the Veteran's past medical history and her current complaints, conducted/reviewed necessary testing and examination findings, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  The 2016 addendum addresses the concerns raised in the most recent JMR.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Generally, in order to prove service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus, or link, between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2016).  A history of pre-service existence of a condition(s) recorded at the time of examination does not constitute a notation of such a condition(s).  Id; § 3.304(b)(1). 

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153  (West 2016); 38 C.F.R. § 3.306 (a), (b) (2016).  If the presumption of sound condition is rebutted, then the veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096. 

The Board has reviewed all evidence in the VBMS and Virtual VA claims folders, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, the Board is not required to discuss, in detail, every piece of evidence of record.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim. 

As an initial matter, as noted above, the Veteran has abandoned the issue of secondary service connection related to this claim.  As such, no further discussion is needed regarding secondary service connection, and the Board will turn to the issue of direct service connection.

The Veteran contends that she first began experiencing breathing problems during her first active duty period while she was stationed in Arizona.  In particular, in a December 2002 Emerald Coast Allergy & Asthma treatment record, the Veteran reported having both nasal and pulmonary symptoms.  She also reported a history of increased asthma symptoms when she exercised, especially in cold air.

With respect to her first period of active service, a March 1980 service entrance examination and December 1983 service separation examination contained normal clinical evaluations of the lungs and chest.  The Veteran was treated twice during this time period for various symptoms, to include a cough.  She was diagnosed both times with having a virus. 

Regarding her second period of active service, an October 1990 service entrance examination contained a normal clinical evaluation of the lungs and chest.  The Veteran was diagnosed with bronchitis in April 1991 and June 1991.  A June 1991 service separation examination contained a normal clinical evaluation of the lungs and chest.  The Veteran denied any asthma or shortness of breath, although the clinician noted that she had coughed up blood during a "bout of bronchitis." 

Between 1992 and August 2001, the Veteran was diagnosed with small airways disease, mild asthma, and asthmatic bronchitis based on pulmonary function testing (PFT).  Private treatment records during this period reflect the Veteran's asthma to be, for the most part, well-controlled.  

During her third period of active service, the Veteran was diagnosed with asthma and bronchitis (to include bronchospastic cough) with normal PFTs and chest X-rays.  In a December 2003 statement to the Air Force Medical Evaluation Board, the Veteran commented that her asthma was apparently in remission, but that when she developed bronchitis and her allergies flared up, she needed to use inhalers.  In an October 2004 statement (not associated with the medical evaluation board), the Veteran commented that, in 1997, a medical clinic (presumably a military-associated clinic) was aware of her mild case of asthma, but it was not addressed by the military until two months after she had been called up to active duty.  She also noted that she had been placed on profile for having asthma in October 2001 and September 2002. 

A review of the claims folders does not reflect that the Veteran has submitted any medical opinion evidence in support of her claim for service connection for a bronchial condition.  As noted above, VA medical opinions were obtained in September 2011 and July 2012.  The opinions, while noting that the Veteran's asthma was not caused or related to service, were deemed incomplete. Subsequently, in April 2013 and January 2015, additional VA medical opinions were obtained from the VA examiner who had provided the July 2012 opinion.  The Board notes that the underlying issue in this case, whether the Veteran's claimed condition is related to or aggravated by any of her periods of active military service, is a medical matter requiring medical evidence for its resolution.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In the April 2013 medical opinion, the VA examiner attempted to provide the necessary etiology opinions concerning (1) whether the Veteran's bronchial disorder was incurred during her first, second or third periods of service; or (2) whether said disorder pre-existed either the second or third period of service, and if so (3) whether said disorder clearly and unmistakably was not aggravated by any incident during the second or third period of service.  When discussing whether the Veteran's bronchial disorder was incurred during her first or second period of service, the examiner, in providing a negative opinion, first remarked that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Then, when asked whether it is at least as likely as not that the Veteran's bronchial disorder had its onset during her first and second periods of active service, or is otherwise etiologically related to that service period, the examiner responded that it was not.  However, she then concluded that "the preponderance of medical evidence" did not show that the in-service episodes of bronchitis and upper respiratory infections led to the subsequent development of her diagnosed asthmatic bronchitis.  In the June 2014 JMR, questions and concerns were raised as to the examiner's use of the language "preponderance of medical evidence," and the standard she applied in assessing the Veteran's disability claim, and whether the claimed disability was related to service and/or aggravated by service.  Specifically, it was noted that the examiner, in support of her unfavorable conclusion regarding etiology, appeared to have relied upon two potentially competing likelihoods, and that the "preponderance of the evidence" standard was not necessary to support the existence of a relationship, and as such, had been incorrectly applied. 

In order to obtain additional clarification and avoid any possible misinterpretation of the April 2013 VA medical opinion, the Board requested an additional addendum opinion from the same VA examiner.  Specifically, the Board asked that the examiner provide etiological opinions concerning (1) whether the Veteran's bronchial disorder was incurred during her first, second or third periods of service; or (2) whether said disorder pre-existed either the second or third period of service, and if so (3) whether said disorder clearly and unmistakably was not aggravated by any incident during the second or third period of service.  In addition, it was recommended that the VA examiner clarify the statements with the phrase "preponderance of medical evidence" by using the standards "less likely than not" (less than 50 percent probability) or "as likely as not" (a 50 percent probability or greater). 

An addendum medical opinion was issued in January 2015.  In this opinion, the examiner opined that the Veteran's bronchial condition, which was diagnosed as asthmatic bronchitis, did not have its onset during the Veteran's first period of active service (April 1980 to April 1984), and was not etiologically related to the first period of service.  In reaching this opinion, the examiner noted that the Veteran's service treatment records during the first period of service, to include the December 1983 separation examination, were silent for a bronchial disability.  According to the examiner, any in-service episodes of upper respiratory infections were transient in nature, and not uncommon for the general population.  The examiner further noted that the December 1983 separation examination report was silent for any signs or indications of episodic upper respiratory infections, and/or any residuals lingering therefrom. 

With respect to whether a bronchial condition pre-existed the Veteran's second period of active service (December 1990 to September 1991), the examiner commented that there was no supporting medical documentation that any such condition pre-existed the second period of service.  In the April 2013 opinion, the examiner took into account the February 2004 Medical Evaluation Board narrative summary wherein a diagnosis of asthma was identified as having been made in 1986, but was noted as being refuted by normal PFTs and normal histamine challenge test. 

When asked whether it was at least as likely as not that the Veteran's asthmatic bronchitis had its onset during the Veteran's second period of active duty, or is otherwise etiologically related to that second period of service, the examiner responded that it was not.  In reaching this opinion, the examiner noted that the service treatment records during the second period of service were silent for signs of a bronchial disability.  She further noted that any episodes of bronchitis or upper respiratory infections discovered during the Veteran's second period of service resolved without lingering residuals, adding that episodic bronchitis/upper respiratory infections are transient in nature and not uncommon for the general population.  She further noted that the June 1991 separation examination report was clear for any indications or signs of bronchitis or upper respiratory infections or residuals stemming therefrom. 

According to the examiner, the Veteran's bronchial disorder did, however, pre-exist her third period of active service (September 2001 to September 2004).  In reaching this conclusion, the examiner noted that the Veteran's asthmatic bronchitis was first diagnosed sometime in 1994-1995, and referenced the PFTS dated in April 1994 and February 1995 which revealed mild obstructive defect and small airway disease.  The examiner further found that while the Veteran's bronchial condition clearly and unmistakably pre-existed her third period of service, the bronchial condition (asthma or asthmatic bronchitis) was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  According to the examiner, there is no objective medical evidence of aggravation beyond its normal progression during the third period of active duty. 

In the August 2016 JMR, the parties agreed that the January 2015 VA addendum opinion was inadequate because the examiner did not analyze the service treatment records or provide rationale in support of her conclusion.  Specifically, the JMR noted that, while the examiner provided a detailed history of the Veteran's medical condition, the examiner did not then analyze the service treatment records or provide rationale in support of her conclusion.  The parties agreed that, without the medical opinion being supported by adequate rationale, it could not constitute clear and unmistakable evidence of lack of aggravation.

In light of the August 2016 JMR, the Board remanded this issue once again in November 2016.  The November 2016 remand directives specifically requested that the VA examiner provide a more detailed rationale for her January 2015 opinion, to include discussion of the Veteran's service treatment records.

In December 2016, the same VA examiner who rendered the January 2015 VA opinion provided a new opinion, in which she determined that the claimed condition, which clearly and unmistakably existed prior to the Veteran's third period of service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner found that the Veteran's bronchial condition, to include asthma, also claimed as bronchial disorder, and bronchospastic cough, was clearly and unmistakably not aggravated beyond its natural progression by any incident during her third period of active duty (September 2001-September 2004).  The examiner again noted that the Veteran's condition was clearly first diagnosed prior to the third period of active duty service by PFTs dated April 1994 and February 1995 showing mild obstructive defect and small airways disease.  The examiner noted that, having thoroughly reviewed pertinent service treatment records and civilian medical records by Dr. N dated during the Veteran's third period of active duty, there was no clear objective evidence of aggravation of this medical condition.  The reviewed notes reported asthma, which was stable, quiescent or well controlled.  This was supported by multiple normal PFTs/spirometries from 2002-2003.

Initially, there is no doubt in the medical evidence that the Veteran's bronchial condition was diagnosed between her second and third periods of active duty.  The 2013 opinion noted not only the PFTs performed in April 1994 and February 1995, but also a March 1995 fiber optic bronchoscopy report which revealed hemoptysis secondary to slightly prominent superficial blood vessels.  The VA examiner found the condition clearly and unmistakably pre-existed the Veteran's third period of service and considered medical records dated prior to the third period of active service in rendering this opinion.  These medical records reflected findings of persistent asthma or asthmatic symptoms and the Veteran's use of medications and/or inhalers - all prior to her third period of active duty.

As for whether aggravation was factually shown in the service records (that is, was there an increase in disability), the examiner has repeatedly concluded that it is clear and unmistakable that the bronchial condition was not aggravated by the third period of service.  During the Veteran's third period of active service, the medical records generally document findings of mild to moderate persistent asthma, symptoms secondary to allergy triggers, bronchospastic cough, and normal PFTs.  In particular, a January 2003 treatment record issued through the Emerald Coast Allergy & Asthma Center identified the Veteran's bronchial condition as being quiescent and essentially asymptomatic, as well as a PFT to be normal.  In addition, an April 2003 treatment report issued through the same facility reflects the Veteran's assertion that her use of Amoxicillin had been helpful in decreasing her symptomatology, and she was not using asthma medications at that time, and had in fact discontinued using them since December 2002.  The records also noted the Veteran's on again off again use of medications and/or inhalers to treat allergic rhinitis as well as asthmatic symptoms.  In the December 2016 VA opinion, the examiner specifically referenced civilian records by Dr. N (the physician from Emerald Coast Allergy & Asthma Center) during the Veteran's third period  of active service, as well as the multiple PFTs/spirometries from 2002-2003.  Therefore, it is clear that the examiner reviewed the file on multiple occasions and referenced in her opinions the relevant medical evidence of record, to specifically include those records from the Emerald Coast Allergy & Asthma Center and the Veteran's 2002 and 2003 PFTs and spirometries.

The Board is mindful that in a November 2002 service treatment record, the Veteran was noted to report a history of a diagnosis of severe asthmatic attack along with gastroesophageal reflux disease (GERD) made in an medical emergency room.  At that time she was treated with bronchial inhalers.  She later recounted the incident in a December 2004 statement implying that the respiratory distress was possibly related to an anxiety attack.  Notwithstanding any treatment at that time, the Board notes that subsequent incidents were neither reported by the Veteran, nor are any incidents documented in the medical evidence.  As such, the incident, in light of the other medical evidence both during and after the Veteran's third period of active service, does not reflect a permanent worsening of the Veteran's bronchial/asthmatic condition. 
	
The post service medical evidence further supports the examiner's opinion that the pre-existing bronchial condition was not aggravated during service.  A report of the November 2005 VA examination noted a diagnosis of asthma and that the Veteran was using Albuterol twice daily as needed as well as QVAR (used to treat asthmatic symptoms).  A PFT at that time, as well as a PFT in September 2011, revealed normal findings.  In other words, not only do the records dated during her third period of service, fail to show any aggravation, but the records dated years after her service also fail to suggest in any way that the condition has worsened.

Thus, the Board finds that the VA examiner who provided the December 2016 VA opinion has reviewed the claims folders and provided a detailed recitation of the medical evidence relative to the Veteran's claim on appeal.  She has also provided medical opinions which take into consideration the pertinent medical evidence associated with the Veteran's claim.  The Board acknowledges the findings in the August 2016 JMR that the January 2015 VA addendum opinion was inadequate because the examiner did not analyze the service treatment records or provide rationale in support of her conclusion.  However, the Board notes that any deficiencies in the January 2015 opinion have been corrected by the examiner in the December 2016 opinion.  Specifically, the examiner discussed the civilian records by Dr. N and the normal PFTs/spirometries from 2002-2003 in rendering her most recent opinion.  Moreover, the other evidence reviewed and considered by this same examiner in the previous opinions cannot be ignored, to particularly include all of the evidence outlined in the April 2013 VA examination report.  In the December 2016 opinion, the examiner referenced her previous opinions and noted that she had exhaustively reviewed the available records and could "neither add more to [her] verbiage nor change [her] opinion."  It is clear from the multiple VA opinions from this same examiner that she has reviewed the evidence in full.  The most recent December 2016 VA opinion references pertinent evidence from 2002 to 2003 and from Dr. N (evidence which was also detailed in the April 2013 VA examination report).  As such, the Board finds the VA examiner's reporting of the evidence and her medical opinions, in conjunction with one another, to be probative and persuasive.  See e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

With the many years this appeal has been ongoing, the Veteran clearly has knowledge of what is needed to substantiate her claim - a medical opinion indicating her condition was aggravated by service.  The Veteran has not submitted any medical opinion evidence to refute or contradict the opinion of the December 2016 VA examiner.  Therefore, those negative opinions are the only competent evidence on point, as the question of whether the condition was aggravated by service is a medical one.  There is no doubt that can be resolved in the Veteran's favor, because there is no medical evidence contradicting or questioning the opinions and rationale of the VA examiner who has reviewed this case multiple times with negative opinions each time.

The Board has considered the Veteran's lay statements with regard to the onset of her breathing difficulties, which reportedly occurred during her first period of service and has been described as on again/off again apparently since that time.  The Veteran is competent to report experiencing breathing problems; however she does not have the medical expertise to identify the cause of such problems.  The medical evidence does not otherwise reflect findings of a chronic respiratory disability during the Veteran's first or second periods of active service.  As noted above, the VA examiner considered the clinical findings of upper respiratory infections and bronchitis, but did not find them to be indicative of a chronic disability or otherwise related to the Veteran's current bronchial/asthmatic condition.  In fact, she specifically opined these were transient conditions.  Furthermore, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case -whether the Veteran's bronchial condition (to include asthma) was incurred in or aggravated by any period of active service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

Therefore, in the present case, the Board finds that the evidence clearly and unmistakably shows that the Veteran's bronchial condition (to include asthma) pre-existed her third period of active service and was not aggravated during that period of active service; thus, a presumption of soundness for the Veteran's third period of active service has been rebutted, and  service connection is not warranted for a bronchial condition (to include asthma) on a direct basis.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102 , 3.303.


ORDER

Entitlement to service connection for a bronchial condition (also claimed as asthma) is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


